                Case 3:18-cv-06582-WHA Document 98 Filed 01/25/19 Page 1 of 9



     ¶
 1   MILES EHRLICH (Cal. Bar No. 237954)
     miles@ramsey-ehrlich.com
 2   AMY E. CRAIG (SBN 269339)
     amy@ramsey-ehrlich.com
 3   KATHARINE KATES (Bar No. 155534)
     katharine@ramsey-ehrlich.com
 4   RAMSEY & EHRLICH LLP
     803 Hearst Avenue
 5   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 6   (510) 291-3060 (Fax)
 7   Attorneys for Defendant Rose Lin
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                     SAN FRANCISCO DIVISION
11

12                                               )       Case No. 3:18-cv-06582-WHA
                                                 )
13   GENENTECH, INC.,                            )
                                                 )
14                  Plaintiff,                   )       DEFENDANT ROSE LIN’S REPLY IN
                                                 )       SUPPORT OF JOINDER AND
15
           v.                                    )       MOTION TO DISMISS UNDER FRCP
                                                 )       12(b)(6)
16
     JHL BIOTECH, INC., XANTHE LAM, an           )
     individual, ALLEN LAM, an individual,       )       Judge: Hon. William H. Alsup
17
     JAMES QUACH, an individual, RACHO           )       Courtroom: 12 - 19th Floor
     JORDANOV, an individual, ROSE LIN, an
                                                 )       Date: February 14, 2018
18                                               )       Time: 8:00 a.m.
     individual, JOHN CHAN, an individual,       )
19   and DOES 1-50,                              )
                                                 )
20                   Defendants.                 )
                                                 )
21

22

23         I.       INTRODUCTION
24         Genentech’s Opposition does not salvage the skeletal facts alleged as to Ms. Lin in
25   its Complaint. With few specific facts, Genentech seeks to impose personal liability on
26   Ms. Lin for the unlawful misappropriation alleged against Xanthe and Allen Lam and
27   JHL. Its allegations against Ms. Lin are almost exclusively limited to her knowledge that
28
                DEFENDANT ROSE LIN’S REPLY IN SUPPORT OF JOINDER AND MOTION TO DISMISS
                                        Case No. 3:18-cv-06582-WHA


                                                     1
              Case 3:18-cv-06582-WHA Document 98 Filed 01/25/19 Page 2 of 9




 1   Xanthe and Allen Lam had access to Genentech’s trade secrets and that she solicited
 2   them to work for JHL. But, as set forth in Ms. Lin’s opening brief and below, such
 3   limited allegations do not state a claim under the CUTSA or DTSA against Ms. Lin. Nor
 4   do Genentech’s conclusory allegations establish liability under state or federal conspiracy
 5   theories. The federal DTSA claim must also fail for the simple reason that Genentech has
 6   not alleged any conduct by Ms. Lin that occurred after the date of the statute’s enactment.
 7   Finally, the remaining California causes of action alleged against Ms. Lin are superseded
 8   by the CUTSA and barred by the statute of limitations. For all these reasons, this Court
 9   should dismiss the Complaint as to Ms. Lin.
10
            II.    ARGUMENT
11
                   A. Genentech Fails To Plead Facts Establishing Ms. Lin’s Knowing
12                    Participation In The Disclosure, Acquisition, Or Use Of Trade
                      Secrets – Which Is Fatal To Claim Two
13
            Genentech argues in its Opposition the cursory allegations as to Ms. Lin meet the
14
     minimum pleading standards. But this completely ignores Judge Patel’s decision under
15
     very similar facts in Accuimage. There, the Court held that a corporate officer’s
16
     knowledge that an employee has access to a competitor’s trade secrets and that the
17
     employee worked on a competing product at the new company is insufficient to state a
18
     claim absent specific facts demonstrating the officer’s “unreasonable participation” in the
19
     misappropriation. See Accuimage Diagnostics Corp. v. Terarecon, Inc., 260 F. Supp. 2d
20
     941, 945-46, 950 (N.D.C.A. 2003). Accuimage relies on California law regarding an
21
     officer’s liability for the tortious conduct of a corporation: “the individual officer or
22
     director will be immune unless he authorizes, directs, or in some meaningful sense
23
     actively participates in the wrongful conduct.” Frances T. v. Village Green Owners Assn.,
24
     42 Cal. 3d 490, 504 (1986); see also PMC, Inc. v. Kadisha, 78 Cal.App.4th 1368, 1380
25
     (2000). To impose liability for misappropriation, “the corporate director or officer must
26
     have known or had reason to know of the misappropriation and then unreasonably
27
     participated in the unlawful conduct.” PMC, Inc., 78 Cal.App.4th at 1389. Under certain
28
              DEFENDANT ROSE LIN’S REPLY IN SUPPORT OF JOINDER AND MOTION TO DISMISS
                                      Case No. 3:18-cv-06582-WHA


                                                    2
                Case 3:18-cv-06582-WHA Document 98 Filed 01/25/19 Page 3 of 9




 1   circumstances, where a party knew – or had reason to know – of the misappropriation by
 2   others, the failure to stop tortious conduct may amount to such unreasonable
 3   participation. See id. But to state such a claim, Genentech must allege specific facts
 4   demonstrating this knowledge (or reason to know) and the failure to stop this
 5   misappropriation. Genentech’s conclusory allegations in the Complaint do not suffice.
 6   See ATS Prod., Inc v. Champion Fiberglass, Inc., 2015 U.S. Dist. LEXIS 146314 at **7-
 7   8 (N.D.C.A. 2015) (holding insufficient bare allegations that each defendant knew or
 8   should have known of the misappropriation of plaintiff’s trade secrets in creating a new
 9   resin).
10             Instead, just like the plaintiff in Accuimage, Genentech’s Complaint fails to allege
11   facts demonstrating that Ms. Lin in any way authorized, directed, or participated in the
12   alleged misappropriation. Moreover, Genentech fails to allege the required detailed facts
13   necessary to establish Ms. Lin’s knowledge or reason to know of the misappropriation by
14   others. In its Opposition, Genentech points to several allegations – but none of them
15   meet this standard, even when viewed together. Opp. at 16:6, citing Compl., ¶¶ 34, 142–
16   43, 156–57, 175, 239–40.
17             First, Genentech identifies paragraph thirty-four of the Complaint, but that
18   paragraph alleges only that Ms. Lin recruited the Lams to two Taiwanese biotech
19   companies other than JHL. This paragraph alleges nothing about Ms. Lin’s knowledge
20   of, or participation in, the purported trade secret misappropriation at issue here.
21             Second, Genentech emphasizes allegations that Ms. Lin and Mr. Joradanov
22   recruited Xanthe Lam to work at JHL in December 2013, while she was employed at
23   Genentech, and that the three discussed the materials and equipment she would need for
24   “formulation work” and the “formulation strategy” for certain JHL biosimilars. Compl.,
25   ¶¶ 142–43, 156-57. But mere discussion of “formulation work” or “formulation
26   strategy” for proposed biosimilars cannot establishes Ms. Lin’s knowing consent or
27   participation in a misappropriation, nor does it indicate that she even knew or had reason
28
                 DEFENDANT ROSE LIN’S REPLY IN SUPPORT OF JOINDER AND MOTION TO DISMISS
                                         Case No. 3:18-cv-06582-WHA


                                                     3
              Case 3:18-cv-06582-WHA Document 98 Filed 01/25/19 Page 4 of 9




 1   to know of the misappropriation by Ms. Lam. As Genentech admits, the formulation for
 2   the medicines at issue is publicly known. These allegations, therefore, amount to nothing
 3   more than non-actionable reverse engineering. Moreover, both the pleading standards
 4   established in the Northern District of California to state a trade secret misappropriation
 5   claim and Rule 8 require specific descriptions of the trade secrets at issue. See Space
 6   Data Corp. v. X, 2017 U.S. Dist. LEXIS 22571 at *4-5 (N.D.C.A. 2017) (dismissing
 7   complaint for providing only a “high-level overview” and failure to describe “the subject
 8   matter of the trade secret with sufficient particularity to separate it from matters of
 9   general knowledge in the trade or of special persons who are skilled in the trade, and to
10   permit the defendant to ascertain at least the boundaries within which the secret lies”)
11   (citations and internal quotations omitted); Vendavo, Inc. v. Price f(x) AG, 2018 U.S.
12   Dist. LEXIS 48637 at **9-10 (N.D.C.A. 2018) (conclusory and generalized allegations of
13   a trade secret insufficient); Mar. 23, 2018); Synopsys, Inc. v. ATopTech,., 2013 U.S. Dist.
14   LEXIS 153089 at **20-21 (N.D.C.A. 2013) (complaint was “too sweeping and vague” to
15   sufficiently define a trade secret and did not meet Rule 8 pleading requirements).
16          Genentech argues that its claims are based on “stolen Genentech confidential
17   materials and know-how.” Opp. at 16:13-17:07 (citing Compl., ¶ 26); id. at 16, n.8
18   (stating that trade secret claims are based on “undisclosed proprietary information
19   regarding how Genentech came to decide upon the most suitable formulation[.]”). In its
20   Complaint, however, Genentech fails to identify a single formulation-related trade secret
21   that it claims Ms. Lam shared with Ms. Lin. Instead, Genentech cursorily references
22   “formulation know-how” or its “information regarding the development and selection of
23   a formulation.” Compl., ¶¶ 4, 16, 177(b). Because Genentech fails to describe with any
24   specificity what formulation-related trade secrets Ms. Lam purportedly shared with Ms.
25   Lin, these allegations fail to state a claim under Rule 8 and the standards established in
26   the Northern District of California.
27

28
              DEFENDANT ROSE LIN’S REPLY IN SUPPORT OF JOINDER AND MOTION TO DISMISS
                                      Case No. 3:18-cv-06582-WHA


                                                    4
              Case 3:18-cv-06582-WHA Document 98 Filed 01/25/19 Page 5 of 9




 1          Third, Genentech points to allegations it made regarding the receipt of purported
 2   “analytical methods” for biosimilars. Compl., ¶ 175. Yet, as Genentech describes it, this
 3   paragraph alleges only that Ms. Lin “exchanged ‘several communications’ by text
 4   message with Xanthe, including one in which Xanthe directed Lin to review an email
 5   concerning Genentech trade secrets, which was followed by a 27-minute-long video
 6   conference.” Opp. at 17:16-18, citing Compl., ¶ 175. Genentech fails to identify a single
 7   allegation that Ms. Lin additionally disclosed or used the “analytical methods.” Under
 8   California law, the receipt of a trade secret without additional allegations of disclosure or
 9   use cannot state a claim for trade secret misappropriation. See Silvaco Data Systems v.
10   Intel Corp. 184 Cal.App.4th 210, 223 (2010) (“one who passively receives a trade secret,
11   but neither discloses nor uses it, would not be guilty of misappropriation”). Moreover, as
12   with the formulation-related trade secrets set forth above, the bald allegation that Ms. Lin
13   received emails and participated in a video conference on “analytical methods,” without
14   further specificity, fails to satisfy the pleading standards for trade secret misappropriation
15   in the Northern District of California and under Rule 8. See, e.g., Synopsys, 2013 U.S.
16   Dist. LEXIS 153089 at **20-21.
17          Finally, Genentech seeks to rely on entirely conclusory allegations that Mr.
18   Jordanov and Ms. Lin “solicited Genentech’s trade secret information” from Xanthe
19   Lam. Compl., ¶¶ 239–40. Again, if Genentech’s labels and conclusions are removed,
20   these allegations establish nothing more than that Ms. Lin and Mr. Jordanov hired Ms.
21   Lam knowing that she had access to trade secrets. The knowledge that Ms. Lam had
22   access to trade secrets does not suffice to allege that Ms. Lin had reason to know that Ms.
23   Lam had appropriated (or would appropriate) trade secrets, nor does it establish Ms. Lin’s
24   consent, authorization, or participation in the purported misappropriation. In its
25   Opposition, Genentech seeks to bolster this conclusory statement by pointing to its
26   allegation that Mr. Jordanov and Ms. Lin “knowingly received and utilized a significant
27   amount of stolen Genentech confidential materials, which JHL then put to use in its own
28
              DEFENDANT ROSE LIN’S REPLY IN SUPPORT OF JOINDER AND MOTION TO DISMISS
                                      Case No. 3:18-cv-06582-WHA


                                                   5
             Case 3:18-cv-06582-WHA Document 98 Filed 01/25/19 Page 6 of 9




 1   product development, formulation, manufacturing, and regulatory efforts.” Opp. at 17:1-
 2   3, Compl., ¶ 26. But these are just more labels and conclusions that do not meet the
 3   pleading standards of Rule 8. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (A
 4   pleading that offers “labels and conclusions” or lists elements but is “devoid of ‘further
 5   factual enhancement” does not meet Rule 8)(citations omitted).
 6          Because Genentech cites no allegations establishing Ms. Lin’s knowing consent,
 7   authorization, or participation in the purported misappropriation, or any allegations that
 8   she knew or should have known about the misappropriation, this Court should dismiss the
 9   CUTSA claim against her (Claim Two).
10
                   B. Genentech Fails To Allege A DTSA Claim Against Ms. Lin, Either
11                    As A Direct Violation Or Under A Conspiracy Theory, Thus, Claim
                      One Should Be Dismissed
12
            Because CUTSA and DTSA claims have substantially the same elements, Waymo
13
     LLC v. Uber Techs., Inc., 2017 WL 2123560, at *7 (N.D. Cal. May 15, 2017), the DTSA
14
     claim should also be dismissed against Ms. Lin for failure to allege the elements of trade
15
     secret misappropriation, as set forth above.
16
            Should the Court not dismiss the CUTSA and DTSA claims for failure to state a
17
     claim for misappropriation, the DTSA claim should nonetheless be dismissed because
18
     Genentech fails to allege conduct by Ms. Lin after the date of enactment – May 11, 2016.
19
     In its Opposition, Genentech raises two arguments as to why the DTSA claim should not
20
     be dismissed against Ms. Lin: first, that Genentech has sufficiently alleged an ongoing
21
     violation of the DTSA directly against Ms. Lin, and second, that Ms. Lin has engaged in
22
     a conspiracy to violate the DTSA and therefore has secondary liability for any continuing
23
     violation. Neither argument is valid.
24
            First, Genentech’s reliance on Sonoma Pharms. v. Collidion Inc., 2018 U.S. Dist.
25
     LEXIS 199088 (N.D.C.A. June 1, 2018), for its “ongoing violation” theory is misplaced.
26
     There, the Court observed: “Several courts, including those in this District, have
27
     concluded that DTSA applies to misappropriations that began prior to the DTSA's
28
              DEFENDANT ROSE LIN’S REPLY IN SUPPORT OF JOINDER AND MOTION TO DISMISS
                                      Case No. 3:18-cv-06582-WHA


                                                    6
             Case 3:18-cv-06582-WHA Document 98 Filed 01/25/19 Page 7 of 9




 1   enactment if the misappropriation continues to occur after the enactment date, so long as
 2   the defendant took some relevant act after that date.” Id. at *14, quoting Veronica
 3   Foods Co. v. Ecklin, 2017 WL 2806706, at *13 (N.D. Cal. June 29, 2017) (internal
 4   punctuation omitted and emphasis added).
 5          In Sonoma, to establish a continuing violation, the plaintiff alleged that it received
 6   a letter from one of the individual defendants after the date of enactment, January 16,
 7   2017, in which the defendant stated that each of the four individual defendants, now
 8   working for a competing firm, had “systematically copied all of [plaintiff’s] trade secrets
 9   . . . and are currently using these for starting up operations.” Sonoma at *6 (emphasis
10   added). Thus, in Sonoma, the plaintiff alleged specific facts establishing that though the
11   copying of the trade secrets occurred prior to enactment of the DTSA, each of the
12   individual defendants had used the trade secrets post-enactment. Id. Here, Genentech
13   alleges no relevant act by Ms. Lin after the date of enactment. Unlike Sonoma,
14   Genentech alleges no specific fact establishing that Ms. Lin used any Genentech trade
15   secrets after May 11, 2016 nor any fact to demonstrate that she knew or should have
16   known of the misappropriation by others after this date. As a result, the claim for a direct
17   violation of the DTSA must be dismissed.
18          Second, Genentech’s argument that Ms. Lin is nonetheless liable for ongoing
19   violations under a conspiracy theory is a failed effort to bootstrap its DTSA conspiracy
20   claim into a theory of primary liability. As JHL sets forth in its opening and reply briefs,
21   the statutory framework of the DTSA does not allow a private plaintiff to bring a claim
22   under a conspiracy theory of liability. JHL Motion at § IV, B, 2, a; JHL Reply at § II, B
23   2, b. So Genentech cannot rely on a conspiracy theory to establish Ms. Lin’s liability for
24   the ongoing violations of others under the DTSA. And its citation to Applied Equip.
25   Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 510–511 (1994) – a California case
26   discussing conspiracy under California law – is wholly inapposite to the DTSA claim.
27

28
              DEFENDANT ROSE LIN’S REPLY IN SUPPORT OF JOINDER AND MOTION TO DISMISS
                                      Case No. 3:18-cv-06582-WHA


                                                   7
             Case 3:18-cv-06582-WHA Document 98 Filed 01/25/19 Page 8 of 9




 1          Even if DTSA liability under a conspiracy theory were available to Genentech, its
 2   conclusory allegations are insufficient to state a conspiracy claim against Ms. Lin. See
 3   Simmons v. Sacramento County Superior Court, 318 F.3d 1156, 1161 (9th Cir. 2003)
 4   (conclusory allegations of a conspiracy are insufficient). Genentech’s citation to pre-
 5   Twombly and Iqbal authority (Opp. at 21:17-18) misconstrues the current Rule 8
 6   standard: “the pleading standard Rule 8 announces does not require ‘detailed factual
 7   allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-
 8   me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) quoting Bell Atlantic Corp.
 9   v. Twombly, 550 U.S. 544, 555 (2007).
10          Further, “[t]hreadbare recitals of the elements of a cause of action, supported by
11   mere conclusory statements, do not suffice.” Id. citing Twombly. Genentech’s mere
12   assertion that Mr. Jordanov and Ms. Lin “recruited Xanthe and Allen Lam to steal trade
13   secrets for JHL, and Xanthe and Allen agreed to do so,” Opp at 21:5-6, citing Compl., ¶¶
14   12–13, is the classic sort of unadorned accusation rejected in Iqbal. And Genentech’s
15   allegation that Ms. Lin “agreed to hire Chan, whom Xanthe agreed to supervise, so that
16   he could use Genentech trade secrets in ‘formulating’ JHL’s products, a position for
17   which he was otherwise unqualified,” Opp. at 21:8-10, Compl., ¶¶ 31, 158–62, is also
18   deficient. That allegation discusses only an employment action by Ms. Lin, with the
19   vague and conclusory addition that Mr. Chan “would use Genentech trade secrets.” It
20   does not establish that Ms. Lin entered an agreement to misappropriate trade secrets. For
21   these reasons, the Court should dismiss Claim One as to Ms. Lin.
22
                   C. Claims Three, Five, And Seven Are Also Subject to Dismissal
23

24          Genentech’s additional claims against Ms. Lin should also be dismissed. The
25   conspiracy claims (Claim Three) fail because California does not recognize an
26   independent cause of action for conspiracy, there is no private cause of action for
27   conspiracy under the DTSA, and, as a matter of substance, Genentech fails to allege
28
              DEFENDANT ROSE LIN’S REPLY IN SUPPORT OF JOINDER AND MOTION TO DISMISS
                                      Case No. 3:18-cv-06582-WHA


                                                  8
                Case 3:18-cv-06582-WHA Document 98 Filed 01/25/19 Page 9 of 9




 1   an agreement among defendants – as JHL demonstrates in its opening and reply briefs
 2   See JHL Motion at § IV, B, 2; JHL Reply at § II, B, 2, (addressing Claim Three).
 3             In addition, as JHL also demonstrates, the common law claims against Ms. Lin for
 4   interference with contractual relations and aiding and abetting breach of fiduciary duty,
 5   Claims Five and Seven, are superseded by the CUTSA and were not brought within the
 6   statute of limitations. See ; JHL Motion, § IV, B, 1., JHL Reply, § II, B, 1 (addressing
 7   Claims Five and Seven).
 8             III.   CONCLUSION
 9             For the foregoing reasons and those set forth in Ms. Lin’s opening brief, Ms. Lin
10   should be dismissed from Claims One, Two, Three, Five, and Seven – and thus from the
11   action.
12
     Dated: January 25, 2019                     Respectfully Submitted,
13

14                                               RAMSEY & EHRLICH LLP
15                                               ____/s/ Miles Ehrlich
16                                               Miles Ehrlich
                                                 Amy Craig
17
                                                 Katharine Kates
18                                               Attorneys for Defendant Rose Lin
19

20

21

22

23

24

25

26

27

28
                 DEFENDANT ROSE LIN’S REPLY IN SUPPORT OF JOINDER AND MOTION TO DISMISS
                                         Case No. 3:18-cv-06582-WHA


                                                    9
